PER CURIAM:
This claim was originally filed in the name of Bob E. Willis. When testimony revealed that the damaged automobile, a 1981 Ford was titled in the joint names of the claimant and his wife, Ragene Willis, the Court on its own motion joined Ragene Willis as an additional claimant.
On March 21, 1982, at approximately 10:30 p.m., claimants’ *318automobile struck a pothole on Route 119 at Hernshaw, West Virginia. Damage to the automobile amounted to $119.38. Mr. Willis testified that he travelled the road about once a month and had never seen the pothole.
The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). In order for the State to be liable, it must first have had either actual or constructive notice of the defect in the roadway. Since there was no proof in this case that the State had notice of the defect, the claim must be denied.
Claim disallowed.